Citation Nr: 1615451	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-26 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1969 to July 1974, with subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction currently resides with the RO in Los Angeles, California.

This matter was previously remanded by the Board in May 2014 and July 2015, and has since been returned to the Board for further appellate review.

The Veteran also perfected an appeal for service connection for tinnitus.  During the pendency of the appeal, in a March 2015 rating decision, the RO granted service connection for tinnitus effective May 11, 2005.  As this represents a full grant as to that benefit sought on appeal, the Board has limited its scope accordingly.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This claim was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing service.  Virtual VA contains additional VA treatment records.  The remaining records are irrelevant to the claim on appeal or are duplicative of what is in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although further delay is regrettable, remand is necessary to ensure compliance with the Board's prior remand directives and to secure an adequate VA medical opinion based on a complete review of the Veteran's medical history.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303 (2007).
In July 2015, the matter was remanded to secure an addendum opinion to an August 2014 VA audiology evaluation report.  The Board noted that the August 2014 evaluation report was inadequate as the audiologist cited to a significant threshold change during service in finding that tinnitus was related to in-service noise exposure; however, the audiologist later cited to normal hearing during service to dismiss a relationship between service and hearing loss.  The audiologist did not address the threshold shift in reaching his conclusion for hearing loss as had been done for tinnitus.  In addition, the audiologist failed to take into account that the absence of in-service evidence of a hearing disability is not always fatal to a service-connection claim.  In the remand directives, the AOJ was instructed to secure an addendum opinion that cured these deficiencies identified by the Board. 

A VA addendum opinion was obtained in September 2015.  Unfortunately, the addendum opinion did not comply with the Board's remand directives.  The audiologist opined that the Veteran's bilateral hearing loss was not related to service because it was unlikely he was exposed to hazardous noise, and because June 1974 separation audiometric testing results showed normal hearing bilaterally.  For the reasons discussed, this opinion is inadequate.  First, the Board notes that in March 2015 the RO granted service connection for tinnitus based in part on a finding that the Veteran sustained acoustic trauma in service.  Acoustic trauma has been conceded.  Second, the 2015 audiologist provided the same rationale previously identified as inadequate by the Board, and did not address the in-service threshold shift.  Third, the audiologist failed to consider December 1985 audiometric testing results that showed the following:  

Hertz
500
1000
2000
3000
4000
Right Ear
0
0
0
0
15
Left Ear
5
15
15
10
30

Lastly, upon remand a full consideration of the Veteran's service history is necessary.  The records show that the Veteran had 61 days of ACDUTRA from February 19, 1975 until February 17, 1976 and 15 days of ACDUTRA from March 14, 1986 until March 13, 1987.  Upon remand it is necessary for the audiologist to address whether the Veteran's bilateral hearing loss is etiologically related to a period of active service or ACDUTRA.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of the Veteran's hearing loss.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided

The audiologist must provide an opinion as to whether any current hearing loss is at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years) during active service.  

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  In short, noting that hearing loss did not manifest in service as the sole basis for forming a negative nexus opinion, without additional explanation, will not be adequate.  

If the audiologist is unable to offer the requested opinion, it is essential that the audiologist offer an explanation for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
5.  Review the evaluation report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




